Exhibit 99.2 Zibo Jiazhou Chemical Industry Co., Ltd. Financial Statements For The Three And Six Months Ended June 30, 2010 and 2009 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONTENTS PAGE F - 1-2 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 PAGE F - 3 CONDENSED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGE F - 4-6 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGE F - 6-32 NOTES TO CONDENSED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONDENSED BALANCE SHEETS ASSETS June 30, 2010 December 31, 2009 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Notes receivable Prepayments for goods, net of allowance of $155,983 and $155,329 at June 30, 2010 and December 31, 2009, respectively Prepaid expenses and other receivables Due from a related party Due from an employee Deferred taxes Total current assets LONG-TERM ASSETS Property, plant and equipment, net Construction in progress Land use rights, net Due from a related party Deferred taxes Total long-term assets TOTAL ASSETS $ $ See accompanying notes to condensed financial statements. F - 1 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONDENSED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY June 30, 2010 December 31, 2009 (Unaudited) CURRENT LIABILITIES Accounts payable $ $ Other payables and accrued liabilities Short-term bank loans Customer deposits Notes payable Income tax payable Payable to contractors Due to related parties Current portion of financial obligation, sale-leaseback, net - Current portion of long-term bank loans Total current liabilities LONG-TERM LIABILITIES Long-term portion of financial obligation, sale-leaseback, net - Long-term bank loans Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - SHAREHOLDERS’ EQUITY Registered capital Additional paid-in capital Retained earnings (restricted portion is $1,857,451 and $1,857,451 at June 30, 2010 and December 31, 2009, respectively) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed financial statements. F - 2 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONDENSED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, REVENUES $ COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Selling and distribution expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Lease income from a related party, net Interest expense, net ) Other expense, net ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain (loss) ) ) OTHER COMPREHENSIVE INCOME ) ) COMPREHENSIVE INCOME $ See accompanying notes to condensed financial statements. F - 3 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash (used in) provided by operating activities: Depreciation and amortization Deferred taxes ) ) Amortization of financial obligation, sale-leaseback - Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable ) ) Prepayments for goods ) Inventories ) Prepaid expenses and other receivables Due from a related party ) ) Increase (Decrease) In: Accounts payable ) Other payables and accrued liabilities Customer deposits Income taxes payable ) Payable to contractors ) - Due to related parties Net cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) - Purchases of construction in progress ) ) Issuance of notes receivable ) ) Repayments of notes receivable Deposit for land use right and fixed assets to a related party - ) Due from a related party ) ) Net cash used in investing activities ) ) See accompanying notes to condensed financial statements. F - 4 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash $ ) $ Due from an employee ) - Proceeds from short-term bank loans Repayments of short-term bank loans ) ) Proceeds from notes payable Repayments of notes payable ) ) Capital contribution from shareholders - Net proceeds from financial obligation sale-leaseback - Repayment of financial obligation, sale-leaseback ) - Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) Effect of exchange rate changes on cash ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW INFORMATION Income taxes paid $ $ Interest paid $ $ See accompanying notes to condensed financial statements. F - 5 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. NOTES TO CONDENSED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 1. ORGANIZATION AND PRINCIPAL ACTIVITIES Zibo Jiazhou Chemical Industry Co., Ltd. (the “Company” or “ZBJZ”) was incorporated under the laws of the People’s Republic of China (“PRC”) on March 1, 2001 as a limited liability company. The Company is located in Shandong, PRC. The primary operations of the Company are the manufacture and sales of chemical products. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The Company’s unaudited condensed financial statements and for the three and six months ended June 30, 2010 and 2009 have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Rule 8-03 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for the fair presentation of the financial position and the results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed balance sheet information as of December 31, 2009 was derived from the audited financial statements included in the Form 8-K filed on September 30, 2010. These interim condensed financial statements should be read in conjunction with that report. (b) Concentrations The Company has major customers who accounted for the following percentage of total sales and total accounts receivable: F - 6 ZIBO JIAZHOU CHEMICAL INDUSTRY CO., LTD. NOTES TO CONDENSED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (b) Concentrations (Continued) Customers Sales Six Months Ended June 30, Accounts Receivable June 30, 2010 December 31, 2009 Company A 24
